PER CURIAM.
Appeal is here taken from an order of the United States District Court for the District of Maine, entered October 25, 1945, enforcing a certain plan of reorganization theretofore submitted by New England Public Service Company to the Securities and Exchange Commission pursuant to § 11(e) of the Public Utility Holding Company Act of 1935, 49 Stat. 803, 15 U. S.C.A. § 79k(e), and by the Commission duly approved. For the background of the case, see our opinion in Harry C. Blatch-ley, Petitioner, 157 F.2d 894. Appellee New England Public Service Company has filed a motion to docket and dismiss the appeal, which motion is supported in a memorandum filed by the Commission. We think that the motion must be granted for the reason that appellant Blatchley, in the circumstances disclosed, has no standing to appeal from the order enforcing the plan.
The appeal is dismissed.